EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Wonsuck Choi on July 12, 2022.
The application has been amended as follows: 
Claim 1, line 27: the phrase “in contract with” has been replaced with the phrase --in contact with--.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding independent claim 1, Choi (US 2018/0106316) and Wright (US 3,983,975) are considered the closest prior art of record.  Neither Choi nor Wright disclose “a first holder ring configured to press the elastic member toward the brake shoe and having a first main surface in contact with and pressing the elastic member and a second main surface facing opposite to the first main surface, the second main surface having (1) an inner portion surrounding an inner circumferential edge of the first holder ring and (2) an outer portion surrounding and protruding from the inner portion; and a second holder ring positioned at the second end of the piston configured to press the first holder ring toward the elastic member, the second holder ring having (1) an inner surface configured to engage the second end of the nut and (2) an outer surface having a protrusion part in contact with and pressing the inner portion of the second surface of the first holder ring; and a constraint ring located entirely in the inner space of the piston and configured to constrain the first holder ring, the constraint ring surrounding the second holder ring of the 2/9Application No.: 16/786,823Attorney Docket No.: 030221-015 holder at the second end of the piston and in contract with and pressing the outer portion of the second surface of the first holder ring.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657

July 12, 2022